Plaintiff brought this action to recover damages for personal injuries sustained when he fell down a stairway leading to a washroom in an office building at defend*1030ant’s cemetery. Plaintiff’s testimony was that he slipped on a foreign substance on one of the steps. Judgment in favor of plaintiff reversed on the law and the facts, with costs, and complaint dismissed on the law, with costs. Appeal from order dismissed, without costs. Accepting the testimony most favorable to the plaintiff, the proof was insufficient to charge the defendant, under the circumstances of this case, with constructive notice of the dangerous condition. (Goodman v. Silverman, 231 App. Div. 84; Maringer v. Hill, 146 id. 720; Dinegar v. Sweeney, 279 N. Y. 591.) Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.